                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:16-cr-13-SPC-NPM

DAVID C. ADAMSON


                                        ORDER1

       Before the Court is the United States’ Application for Writ of

Garnishment (Doc. 41) directed to Garnishee Edward D. Jones & Company,

LP, for substantial nonexempt property belonging to or due to Defendant-

Judgment Debtor, David C. Adamson. The application meets the requirements

of 18 U.S.C. § 3613 and 28 U.S.C. § 3205 and is therefore, GRANTED. The

Clerk of Court shall issue the tendered Writ of Garnishment (Doc. 41-1) and

the Clerk’s Notice of Garnishment (Doc. 41-2).

       DONE AND ORDERED in Fort Myers, Florida on May 24, 2021.




Copies: All Parties of Record


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
